704 N.W.2d 75 (2005)
474 Mich. 874-79
CROUCHMAN
v.
MOTOR CITY ELEC. CO.
No. 127871.
Supreme Court of Michigan.
September 29, 2005.
Application for Leave to Appeal.
SC: 127871, COA: 248419.
On order of the Court, the application for leave to appeal the October 28, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument whether the Court of Appeals erred in concluding that there is coverage where the automobile involved in the accident is not owned by the insured but is furnished to or available for regular used by the insured. The parties may Me supplemental briefs within 28 days of the date of this order, but they should avoid submitting mere restatement of arguments in application papers.